Citation Nr: 0814765	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for lumbar spine degenerative disc disease with 
left lower extremity radiculopathy. 

2.  Entitlement to an initial disability rating in excess of 
50 percent for adjustment disorder with depressed mood 
associated with lumbar spine degenerative disc disease with 
left lower extremity radiculopathy. 


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to April 
1991.

The instant appeal arose from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which granted a claim 
for degenerative disc disease, lumbar spine, with limitation 
of motion, and assigned a 40 percent rating and also granted 
service connection for degenerative disc disease, lumbar 
spine, with radiculopathy of left lower extremity, and 
assigned a 20 percent rating.  These two disabilities were 
later recharacterized as one disability, lumbar spine 
degenerative disc disease with left lower extremity 
radiculopathy, and an increased rating, to 60 percent, was 
granted in a November 2005 statement of the case (SOC).

The instant appeal also arose from an April 2004 rating 
decision which granted service connection for adjustment 
disorder with depressed mood and assigned a 30 percent 
rating.  An increased rating, to 50 percent, was granted in 
the November 2005 SOC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence shows that the veteran filed a claim for 
disability benefits with the Social Security Administration 
(SSA).  See November 10, 2005, Report of Contact.  The RO 
made three separate attempts to develop these records, but no 
SSA records were received.  In November 2005, the RO 
contacted the veteran, who stated that SSA told her that they 
had received her VA records.  She indicated that she wanted 
to proceed with her VA claim without the SSA records.  
However, the law requires VA to continue to make efforts to 
obtain federal records such as these until they are obtained, 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  The 
records connected with the SSA determination must be 
associated with the claims folder.

In addition, the veteran has stopped working since her last 
VA examination reports were prepared in 2004 and she has 
reported increased symptomatology that requires higher doses 
of medication for her psychiatric and back disorders.  See 
written statement from the veteran dated November 23, 2004.  
Contemporaneous VA examinations would assist in the 
adjudication of these claims.

Accordingly, the case is REMANDED for the following action:

1.  Develop all records with regard to the 
veteran from the SSA, including medical 
records, associated with his disability 
claim.

2.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
degenerative disc disease of the lumbar 
spine with left lower extremity 
radiculopathy, to include its impact on 
her unemployability.  The claims files 
should be made available to the examiner 
for review in connection with the 
examination.

3.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
adjustment disorder with depressed mood, 
to include its impact on her 
unemployability.  The claims file should 
be made available to the examiner for 
review in connection with the examination.

4.  Then, readjudicate the initial rating 
claims on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative, if any, should be 
issued a Supplemental Statement of the 
Case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board of Veterans' Appeals (Board) for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



